Name: Commission Regulation (EEC) No 1591/87 of 5 June 1987 laying down quality standards for cabbages, Brussels sprouts, ribbed celery, spinach and plums
 Type: Regulation
 Subject Matter: plant product;  marketing;  health
 Date Published: nan

 Important legal notice|31987R1591Commission Regulation (EEC) No 1591/87 of 5 June 1987 laying down quality standards for cabbages, Brussels sprouts, ribbed celery, spinach and plums Official Journal L 146 , 06/06/1987 P. 0036 - 0052 Finnish special edition: Chapter 3 Volume 23 P. 0161 Swedish special edition: Chapter 3 Volume 23 P. 0161 Special edition in Czech Chapter 3 Volume 07 P. 221 - 237 Special edition in Estonian Chapter 3 Volume 07 P. 221 - 237 Special edition in Hungarian Chapter 3 Volume 07 P. 221 - 237 Special edition in Lithuanian Chapter 3 Volume 07 P. 221 - 237 Special edition in Latvian Chapter 3 Volume 07 P. 221 - 237 Special edition in Maltese Chapter 3 Volume 07 P. 221 - 237 Special edition in Polish Chapter 3 Volume 07 P. 221 - 237 Special edition in Slovakian Chapter 3 Volume 07 P. 221 - 237 Special edition in Slovenian Chapter 3 Volume 07 P. 221 - 237Commission Regulation (EEC) No 1591/87of 5 June 1987laying down quality standards for cabbages, Brussels sprouts, ribbed celery, spinach and plumsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Economic Community,Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables [1], as last amended by Regulation (EEC) No 1351/86 [2], and in particular Article 2 (3) thereof,Whereas the quality standards for cabbages, Brussels sprouts and ribbed celery are laid down in Council Regulation No 41/66/EEC [3] and whereas a further Class "III" for Brussels sprouts is defined in Regulation (EEC) No 75/74 [4];Whereas the quality standards for spinach are laid down in Annex I/1 to Commission Regulation No 58 [5], as last amended by Regulation (EEC) No 899/87 [6];Whereas the quality standards for plums are laid down in Annex II/8 to Council Regulation No 23 [7], as last amended by Regulation (EEC) No 1129/86 [8];Whereas changes have taken place in the production and marketing of these products, in particular as regards retail and wholesale market requirements; whereas the common quality standards should therefore be changed to take account of the new requirements;Whereas the standards are applicable at all stages of marketing; whereas transportation over a long distance, storage for a certain length of time or the various handling operations may bring about deterioration of these perishable products; whereas, therefore, account should be taken of such deterioration when applying the standards at the marketing stages following dispatch; whereas, since products in the "Extra" class have to be particularly carefully sorted and packaged, only lack of freshness or turgescence is to be taken into account in their case;Whereas in the interest of clarity and certainty as to legal requirements and for ease of use the standards thus changed should, on the occasion of a further amendment, be redrafted in a single text;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1The quality standards for:- cabbages, falling within subheading 07.01 B II and ex 07.01 B III,- Brussels sprouts, falling within subheading ex 07.01 B III,- ribbed celery, falling within subheading ex 07.01 T,- spinach, falling within subheading 07.01 C,- plums, falling within subheading 08.07 Dof the Common Customs Tariff are set out in Annexes I, II, III, IV and V hereto.These standards shall apply at all marketing stages, under the conditions laid down in Regulation (EEC) No 1035/72.However, at the stages following dispatch the products may show, in relation to the standards prescribed,- a slight lack of freshness and turgescence,- for the products graded in the class other than the "Extra" class, slight alterations due to their development and their perishable nature.Article 2Regulation No 41/66/EEC and Regulation (EEC) No 75/74 are hereby repealed.Article 3Regulation No 58 is hereby amended as follows:- in Article 1 "07.01 C" and "Spinach" are deleted;- Annex I/1 is deleted.Article 4Regulation No 23 is hereby amended as follows:- in Article 2 (3) the words "and to plums" are deleted;- Annex II/8 is deleted.Article 5This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 5 June 1987.For the CommissionFrans AndriessenVice-President[1] OJ No L 118, 20. 5. 1972, p. 1.[2] OJ No L 119, 8. 5. 1986, p. 46.[3] OJ No 69, 19. 4. 1966, p. 1013/66.[4] OJ No L 9, 11. 1. 1974, p. 35.[5] OJ No 56, 7. 7. 1962, p. 1607/62.[6] OJ No L 88, 31. 3. 1987, p. 17.[7] OJ No 30, 20. 4. 1962, p. 965/62.[8] OJ No L 103, 29. 4. 1986, p. 22.--------------------------------------------------ANNEX IQUALITY STANDARD FOR HEADED CABBAGESI. DEFINITION OF PRODUCEThis standard applies to headed cabbages grown from varieties (cultivars) of Brassica oleracea L. var. capitata L. (including red cabbages and pointed cabbages) and from Brassica oleracea L. var. bullata DC. and var. sabauda L. (savoy cabbages), supplied fresh to the consumer, cabbages for industrial processing being excluded.II. PROVISIONS CONCERNING QUALITYThe purpose of the standard is to define the quality requirements for headed cabbages after preparation and packaging.A. Minimum requirements:In all classes, subject to the special provisions for each class and the tolerances allowed, the headed cabbages should be:- intact,- fresh in appearance,- not burst, showing no signs of flower development,- sound, produce affected by rotting or deterioration such as to make it unfit for consumption is excluded,- free of bruises and injury,- free from insects and/or other parasites,- free of damage due to frost,- clean, practically free of any visible foreign matter,- free of abnormal external moisture,- free of any foreign smell and/or taste.The stem should be cut slightly below the lowest point of leaf growth; the leaves should remain firmly attached, and the cut should be clean.The condition of the headed cabbages must be such as to enable them:- to withstand transport and handling, and- to arrive in satisfactory condition at the place of destination.B. Classification:Headed cabbages are classified into two classes defined below:(i) Class I:Headed cabbages graded into this class should be of good quality and possess all the characteristics typical of the variety. They should be compact, having regard to the species.Headed cabbages, according to the variety, must have firmly attached leaves. Store headed cabbages may have some of their outer leaves removed. Green Savoy headed cabbages and early headed cabbages, taking into account their variety, must be properly trimmed, but in doing so a number of leaves may be left for protection.Green headed cabbages may be slightly frosted.The following are admitted:- small cracks in the outer leaves,- slight bruising and light trimming of the outer leaves, provided that it does not affect the good condition of the produce.(ii) Class II:This class includes headed cabbages which do not qualify for inclusion in Class I, but meet the minimum requirements specified above. They may differ from headed cabbages in Class I in the following ways:- they may have cracks in the outer leaves,- more of their outer leaves may be removed,- they may have larger bruises and the outer leaves may be more extensively trimmed,- they may be less compact.III. PROVISIONS CONCERNING SIZINGSizing is determined by the net weight. This must not be less than 350 grams per unit.Sizing is compulsory for headed cabbages presented in packages. In that case, the weight of the heaviest head in any one package must not be more than double the weight of the lightest head. When the weight of the heaviest head is equal to or less than 2 kilograms the difference between the heaviest and the lightest head may be up to 1 kilogram.IV. PROVISIONS CONCERNING TOLERANCESTolerances in respect of quality and size are allowed in each package or in each lot in the case of headed cabbages transported in bulk for produce not satisfying the requirements for the class indicated.A. Quality tolerances:(i) Class I:10 % by number or weight of headed cabbages not satisfying the requirements for the class, but meeting the requirements for Class II or, exceptionally, coming within the tolerances for that class.(ii) Class II:10 % by number or weight of headed cabbages not satisfying the requirements of the class, or the minimum requirements, but excluding headed cabbages visibly affected by rotting or any other deterioration rendering them unfit for consumption.B. Size tolerances:For all classes: 10 % by number or weight of headed cabbages not meeting the specified requirements as regards:- uniformity,- minimum size.However, no head may weigh less than 300 grams.V. PROVISIONS CONCERNING PRESENTATIONA. UniformityThe contents of each package or lot, if transported in bulk, must contain only headed cabbages of the same origin, variety and quality.The headed cabbages classed in Class I must be uniform in shape and colour.The visible part of the contents of the package or lot must be representative of the entire contents.B. PackagingThe headed cabbages must be packed in such a way as to ensure that they are suitably protected. The may be delivered packed or in bulk.The materials used inside the package must be clean and of a quality such as to avoid causing any external or internal damage to the produce. The use of materials and particularly of paper or stamps bearing trade specifications is allowed provided that the printing or labelling has been done with a non-toxic ink or glue.Packages, or lots if the produce is transported in bulk, must be free of all foreign matter.VI. PROVISIONS CONCERNING MARKING1. For headed cabbages presented in packages, each package must bear the following particulars in letters grouped on the same side, legibly and indelibly marked and visible from the outside:A. IdentificationPacker | Name and address of officially issued or accepted code mark. |and/or |Despatcher |B. Nature of produce- "White headed cabbages", etc., if the contents are not visible from the outside,C. Origin of produce- Country of origin and, optionally, district where grown, or national, regional or local place name.D. Commercial specifications- Class,- Weight or number of units.E. Official control mark (optional)2. For headed cabbages transported in bulk (loaded directly into a vehicle or vehicle compartment), the above particulars must appear on a document accompanying the goods or on a notice placed in a visible position inside the vehicle.--------------------------------------------------ANNEX IIQUALITY STANDARD FOR BRUSSELS SPROUTSI. DEFINITION OF PRODUCEThis standard applies to Brussels sprouts, being the axillary buds growing along the vertical stem of varieties (cultivars) of Brassica oleracea L. var. bullata subazr. gemmifera DC., supplied fresh to the consumer, Brussels sprouts for industrial processing being excluded.II. PROVISIONS CONCERNING QUALITYThe purpose of this standard is to define the quality requirements for Brussels sprouts after preparation and packaging.A. Minimum requirementsIn all classes, subject to the special provisions for each class and the tolerances allowed, Brussels sprouts must be:- intact,- sound, produce affected by rotting or deterioration such as to make it unit for consumption is excluded,- fresh in appearance,- clean, practically free of any visible foreign matter,- not frozen,- free of insects and/or other parasites,- free of abnormal external moisture,- free of foreign smell and/or taste.The stalk of trimmed Brussels sprouts must be cut just beneath the outer leaves; the stalk of untrimmed Brussels sprouts must be fractured at the base; the cut or fracture must be clean, without other parts of the plant adhering.The conditions of the Brussels sprouts must be such as to allow them:- to withstand transport and handling, and- to arrive in satisfactory condition at the place of the destination.B. ClassificationBrussels sprouts are classified into three classes defined below:(i) Class IBrussels sprouts in this class must be of good quality. They must be:- firm,- closed,- free of damage by frost.Trimmed Brussels sprouts must be well coloured. For untrimmed Brussels sprouts, slightly discoloured basal leaves are allowed. Slight damage to the outer leaves, caused by picking, grading or packing is also allowed, provided that it does not affect the good condition of the produce.(ii) Class IIThis class includes Brussels sprouts which do not qualify for inclusion in Class I, but satisfy the minimum requirements specified above.However, produce in this class may be:- less firm,- less closed but not opened,- moreover they may show slight damage due to frost.(iii) Class III [1]This class includes Brussels sprouts which do not qualify for inclusion in the higher classes but satisfy the requirements for Class II.However, they may show:- colouring defects, slight bruising and traces of damage due to parasites or diseases,- traces of soil,- damage due to frost.III. PROVISIONS CONCERNING SIZESizing is determined by the maximum diameter of the equatorial section.The minimum diameter is:- 10 mm for trimmed Brussels sprouts graded in Classes I and II and for Brussels sprouts, trimmed or untrimmed, graded in Class III,- 15 mm for untrimmed Brussels sprouts graded in Classes I and II.For Brussels sprouts in Class I, the difference between the largest and the smallest sprout in any one package must not exceed 20 mm.IV. PROVISIONS CONCERNING TOLERANCESTolerances in respect of quality and size are allowed in each package for produce not satisfying the requirements of the class indicated.A. Quantity tolerances(i) Class I10 % by weight of Brussels sprout not satisfying the requirements of the class but meeting the requirements for Class II, or exceptionally, coming within the tolerances for that class.(ii) Class II10 % by weight of Brussels sprouts satisfying neither the requirements for the class nor the minimum requirements, but excluding produce attacked by rot or any other deterioration rendering it unfit for consumption.(iii) Class III15 % by weight of Brussels sprouts satisfying neither the requirements for the class nor the minimum requirements, but excluding produce attacked by rot or any other deterioration rendering it unfit for consumption.B. Size tolerancesFor all classes: 10 % by weight of Brussels sprouts not conforming to the size of requirements.V. PROVISIONS CONCERNING PRESENTATIONA. UniformityThe contents of each package must be uniform and comprise only Brussels sprouts of the same origin, variety, quality and size (where required).The visible part of the contents of each package must be representative of the entire contents.B. PackagingThe Brussels sprouts must be packed in such a way as to protect them properly.The materials used inside the package must be new, clean and of a quality such as to avoid causing any external or internal damage to the produce. The use of materials and particularly of paper or stamps bearing trade specifications is allowed provided that the printing or labelling has been done with a non-toxic ink or glue.The packages must be free of any foreign matter.VI. PROVISIONS CONCERNING MARKINGEach package must bear the following particulars in letters grouped on the same side, legibly and indelibly marked and visible from the outside:A. IdentificationPacker | Name and address of officially issued or accepted code mark |and/or |dispatcher |B. Nature of produce"Trimmed Brussels sprouts" or "untrimmed Brussels sprouts", if the contents are not visible from the outside.C. Origin of produceCountry of origin and, optionally, district where grown, or national regional or local place name.D. Commercial specificationsClass; when sized, size expressed in minimum and maximum diameter.E. Official control mark (optional)[1] Additional class as provided for in Article 2 (1) of Regulation (EEC) No 1035/72. The application of this quality class or some of its requirements shall be subject to a decision to be taken under Article 4 (1) of the same Regulation.--------------------------------------------------ANNEX IIIQUALITY STANDARD FOR RIBBED CELERYI. DEFINITION OF PRODUCEThis standard applies to ribbed celery of varieties (cultivars) grown from Apium graveolens L. var. dulce Mill., to be supplied fresh to the consumer, ribbed celery for industrial processing being excluded.II. PROVISIONS CONCERNING QUALITYThe purpose of this standard is to define the quality requirements for ribbed celery, after preparation and packaging.A. Minimum requirementsIn all classes, subject to the special provisions for each class and the tolerances allowed, the ribbed celery must be:- whole, trimming of the upper part being permitted,- fresh in appearance,- sound, produce affected by rotting or deterioration such as to make it unfit for consumption is excluded,- free from damage caused by frost,- free from cavities, suckers and flowers stems,- clean, practically free of any visible foreign matter,- practically free from damage caused by pests,- practically free from pests,- free of excessive external moisture, that is to say, adequately dried, if washed,- free of any foreign smell and/or taste.The main root must be well cleaned and must not exceed 5 cm in length.Ribbed celery must be normally developed, having regard to the production period. Its condition must be such as to allow it:- to withstand transport and handling, and- to arrive in satisfactory condition at the place of destination.B. ClassificationRibbed celery is classified into two classes, defined below:(i) Class IRibbed celery in this class must be of good quality, regular in shape and free of traces of disease on either the leaves or the leaf stalks.The leaf stalks must not be broken, stringy, crushed or split.In the case of blanched ribbed celery, the leaf stalks must be white to yellowish-white or greenish-white in colour for at least half their length.(ii) Class IIThis class includes ribbed celery which do not qualify for inclusion in Class I, but satisfy the minimum requirements specified above.Ribbed celery in this class may show slight traces of rust. It may also show a slight deformation or slight bruises and have not more than two leaf stalks that are broken, crushed or split.In the case of blanched ribbed celery, the leaf stalks must be white to yellowish-white or greenish-white in colour for at least one-third of their length.III. PROVISIONS CONCERNING SIZINGSizing is determined in relation to net weight. The minimum weight of ribbed celery is 150 grams.Ribbed celery is graded into three groups:(i) large: over 800 grams(ii) medium: 500 to 800 grams(iii) small: 150 to 500 gramsThe difference in size in the same package may not exceed 200, 150 and 100 grams respectively.This grading and uniformity requirement is compulsory for Class I only.IV. PROVISIONS CONCERNING TOLERANCETolerances in respect of quality and size are allowed in each package for produce not satisfying the requirements of the class indicated.A. Quality tolerances(i) Class I10 % by number of ribbed celery not satisfying the requirements of the class but meeting the requirements for Class II, or exceptionally, coming within the tolerances for that class.(ii) Class II10 % by number of ribbed celery satisfying neither the requirements for the class nor the minimum requirements, excluding produce attacked by rot or any other deterioration rendering it unfit for consumption.B. Size tolerancesFor all classes: 10 % by number of ribbed celery not conforming to the size requirements.V. PROVISIONS CONCERNING PRESENTATIONA. UniformityThe contents of each package must be uniform and comprise only ribbed celery of the same origin, quality and colour, and size (where required).The visible part of the contents of each package must be representative of the entire contents.B. PresentationThe ribbed celery may be presented:- either bundled in the package,- or stacked in the package.When presented in bundles, all bundles in the same package must contain the same number of pieces.C. PackagingThe ribbed celery must be packed in such a way as to protect it properly.The materials used inside the package must be new, clean and of a quality such as to avoid causing any external or internal damage to the produce. The use of materials and particularly of paper or stamps bearing trade specifications is allowed provided that the printing or labelling has been done with a non-toxic ink or glue.The packages must be free of any foreign matter.VI. PROVISIONS CONCERNING MARKINGEach package must bear the following particulars in letters grouped on the same side, legibly and indelibly marked and visible from the outside:A. IdentificationPacker | Name and address of officially issued or accepted code mark |and/or |Dispatcher |B. Nature of produce"Ribbed celery" followed by the indication "blanched celery" or an indication of the colour-type, if the contents are not visible from the outside.C. Origin of produceCountry of origin and, optionally, district where grown or national, regional or local place name.D. Commercial specificationsClass;When sized, size expressed by "large", "medium" or "small";Number of pieces or, where appropriate, number of bundles.E. Official control mark (optional)--------------------------------------------------ANNEX IVQUALITY STANDARD FOR SPINACHI. DEFINITION OF PRODUCEThis standard applies to spinach of varieties (cultivars) grown from Spinacia oleracea L. to be supplied fresh to the consumer, spinach for industrial processing being excluded.II. PROVISIONS CONCERNING QUALITYThe purpose of this standard is to define the quality requirements for spinach in leaf or in heads after preparation and packaging.A. Minimum requirementsIn all classes, subject to the special provisions for each class and the tolerances allowed, the spinach must be:- sound, produce affected by rotting or deterioration such as to make it unfit for consumption is excluded,- fresh in appearance,- clean, practically free of visible foreign matter,- practically free from pests,- free of floral stems,- free of any foreign smell and/or taste.Washed spinach must be adequately drained.In the case of spinach heads, the portion comprising the root must be cut close to the base of the outer leaves.The spinach must be sufficiently developed and in such condition as to enable it:- to withstand transport and handling, and- to arrive in satisfactory condition at the place of destination.B. ClassificationSpinach is classified into two classes, defined below:(i) Class ISpinach in this class may be in leaf or in heads and must be of good quality.The leaves must be:- normal in colour and appearance for the variety and time of harvest,- free from damage caused by frost, animal parasites or diseases impairing appearance or edibility.In the case of leaf spinach, the leaf stem must not exceed 10 cm in length.(ii) Class IIThis class includes leaf spinach or spinach heads which do not qualify for inclusion in Class I, but satisfy the minimum requirements specified above.III. PROVISIONS CONCERNING SIZINGSizing is not compulsory for spinach.IV. PROVISIONS CONCERNING TOLERANCETolerances in respect of quality shall be allowed in each package for produce not satisfying the requirements of the class indicated.(i) Class I10 % by weight of spinach not satisfying the requirements for the class but meeting the requirements for Class II or, exceptionally, coming within the tolerances for that class.(ii) Class II10 % by weight of spinach not satisfying the requirements for the class nor the minimum requirements, excluding spinach in leaf or in heads affected by rotting or any other deterioration rendering it unfit for consumption. In addition, in the case of spinach heads, a tolerance of 10 % by weight of heads, having roots attached which do not exceed 1 cm in length from the base of the outer leaves, shall be allowed.V. PROVISIONS CONCERNING PRESENTATIONA. UniformityThe contents of each package must be uniform and comprise only spinach of the same origin, variety and quality.Leaf spinach and spinach heads must not be mixed in the same package.The visible part of the contents of each package must be representative of the entire contents.B. PackagingThe spinach must be packed in such a way as to ensure that it is suitably protected.The materials used inside the package must be new, clean and of a quality such as to avoid causing any external or internal damage to the produce. The use of materials and particularly of paper or stamps bearing trade specifications is allowed provided that the printing or labelling has been done with a non-toxic ink or glue.The packages must be free of all foreign matter.VI. PROVISIONS CONCERNING MARKINGEach package must bear the following particulars in letters grouped on the same side, legibly and indelibly marked and visible from the outside:A. IdentificationPacker | Name and address of officially issued or accepted code mark |and/or |Dispatcher |B. Nature of produce"Leaf spinach" or "spinach heads", if the contents are not visible from the outside.C. Origin, of produceCountry of origin and, optionally, district where grown or national, regional or local place name.D. Commercial specificationsClass.E. Official control mark (optional)--------------------------------------------------ANNEX VQUALITY STANDARD FOR PLUMSI. DEFINITION OF PRODUCEThis standard applies to plums grown from varieties (cultivars) of Prunus domestica L., Prunus insititia L. and Prunus salicina Lindley (Prunus triflora Roxburgh), to be supplied fresh to the consumer, plums for industrial processing being excluded.II. PROVISIONS CONCERNING QUALITYThe purpose of the standard is to define the quality requirements for plums after preparation and packaging.A. Minimum requirementsIn all classes, subject to the special provisions for each class and the tolerances allowed, the plums must be:- intact,- sound, produce affected by rotting or deterioration such as to make it unfit for consumption is excluded,- practically free from damage caused by pests or diseases,- clean and practically free of any visible foreign matter,- free of abnormal external moisture,- free of any foreign smell and/or taste.The plums must have been carefully picked.They must be sufficiently developed and display satisfactory ripeness. The development and condition of the plums must be such as to enable them:- to withstand transport and handling, and- to arrive in satisfactory condition at the place of destination.B. ClassificationPlums are classified in three classes as defined below:(i) "Extra" classThe plums in this class must be of superior quality. In shape, developement and colouring they must be typical of the variety. They must be:- free from defects,- practically covered by bloom, according to variety,- of firm flesh.(ii) Class IThe plums in this class must be of good quality. They must have the characteristics typical of the variety. However, they may have the following defects, provided that these do not affect the general appearance of the produce, the quality and the keeping quality and presentation in the package:- a slight defect in shape,- a slight defect in development,- a slight defect in colouring,- skin defects of elongated shape that must not exceed in length one-third of the maximum diameter of the fruit. In particular, healed cracks may be allowed for "Golden gage" [1] varieties;- other skin defects, of which the total area affected must not exceed one-sixteenth of the whole surface.The stem may be damaged or missing, provided that there is no risk of the fruit rotting in consequence.(iii) Class IIThis class includes plums which do not qualify for inclusion in the higher classes but satisfy the minimum requirements specified above.Defects in shape, development and colouring are allowed provided that the plums retain their characteristics.Skin defects not liable to impair the external appearance of the fruit or its keeping qualities are allowed provided that they do not exceed one-quarter of the whole surface.III. PROVISIONS CONCERNING SIZESizing is determined by the maximum diameter of the equatorial section.Minimum sizes are fixed as follows:| Classes"Extra" and I | Class II |Large-fruited varieties [2]: | 35 mm | 30 mm |Other varieties: | 28 mm | 25 mm |Mirabelles, damsons and plums of Dro: | 20 mm | 17 mm |For the "Extra" class, the difference in diameter between fruit in any one package is fixed at 10 mm.IV. PROVISIONS CONCERNING TOLERANCESTolerances in respect of quality and size are allowed in each package for products not satisfying the requirements for the class indicated.A. Quality tolerances(i) "Extra" Class5 % by number or weight of plums not satisfying the requirements for the class, but meeting the requirements for Class I or, exceptionally, coming within the tolerances for that class.(ii) Class I10 % by number or weight of plums not satisfying the requirements for the class, but meeting the requirements for Class II or, exceptionally, coming within the tolerances for the class. Of these 10 %, not more than 2 % may consist of split and/or worm-eaten fruit.(iii) Class II10 % by number or weight of plums not satisfying the requirements for the class nor the minimum requirements, with the exception of fruit visibly affected by rotting, pronounced bruising or any other deterioration rendering it unfit for consumption. Of these 10 %, not more than 4 % may consist of split and/or worm-eaten fruit.B. Size tolerancesFor all classes: 10 % by number or weight of plums deviating from the minimum size or the size stated on the package, the deviation not exceeding 3 mm.V. PROVISIONS CONCERNING PRESENTATIONA. UniformityThe contents of each package must be uniform and contain only plums of the same origin, variety, quality and size (in so far as sizing is compulsory), and for the "Extra" class, the contents must also be uniform in colour.The visible part of the contents of each package must be representative of the entire contents.B. PresentationThe plums may be presented in one of the following ways:1. in small packages,2. arranged in one or more layers separated from each other,3. in bulk in the package, except for the "Extra" class.C. PackagingThe plums must be packed in such a way as to ensure that they are suitably protected.The materials used inside the package must be new, clean and of a quality such as to avoid causing any external or internal damage to the produce. The use of materials and particularly of paper or stamps bearing trade specifications is allowed provided that the printing or labelling has been done with a non-toxic ink or glue.Packages must be free from all foreign matter.VI. PROVISIONS CONCERNING MARKINGEach package must bear the following particulars in letters grouped on the same side, legibly and indelibly marked and visible from the outside:A. IdentificationPacker | Name and address of officially issued or accepted code mark. |and/or |dispatcher |B. Nature of produce- "Plums" if the contents of the package are not visible from the outside,- name of the variety.C. Origin of produceCountry of origin and, optionally, district where grown, or national, regional or local place name.D. Commercial specifications- Class,- Size (in so far as sizing is compulsory) expressed in minimum and maximum diameter.E. Official control mark (optional)LIST OF LARGE-FRUITED VARIETIESAndys PrideArielApleBeautyBelle de Louvain (Bella di Lovanio)BernardinaBleu de BelgiqueBlue FreeBurmosaCalifornia Blue (Blu)CalitaCoe's Golden DropDe Fraile (Fraila)Denniston SuperbEarly OrlÃ ©ans (Monsieur HÃ ¢tif)Edwards (Colbus)EldoradoEmma LeppermannEmpressErsinger FrÃ ¼hzwetscheFormosaFriarFrontierGaviotaGiant (Burbank giant prune)Goccia d'OroGolden JapanGrand Prix (Grand Prize)Grand RosaHackmanHallHarris MonarchHarry PickstoneHeronImperial EpineuseJefferson (Jefferson's Gage)Jori's PlumJune BloodKelseyKirke's Plum (Kirke)LarodaLate Santa RosaMagna GlaucaManns Number OneMarjorie's SeedlingMariposaMerton Gage (Merton)Merton GemMonarchMorettini 355 (CÃ ur de Lion)NubianaNueva ExtremaduraOneidaOntarioOzark PremierPond's SeedlingPresidentPrince EngelbertPrince of Wales (Prince de Galles)Prof. CollumbienPrune MartinQueen RosaQuenn's Crown (Cox's Emperor)Quetsche blanche de LÃ ©tricourtRed BeautRedgoldRedroyRegina Claudia MostruosaRegina d'ItaliaReine Claude d'Althan (Falso)Reine Claude d'Oullins (Oullin's Gage)Rosar PremierRoyale de MontaubanRoyale de ToursRuth GerstetterSangue di DragoSanta RosaSatsuma improvedSenecaSimkaSongoldStarking DeliciousSultanSwan GageTragedyUtility (Laxton's utility)ValorVictoriaVisionWashingtonWicksonYakimaZimmers FrÃ ¼hzwetsche[1] Definition:Gages (green apricots, dauphines, greengages) having a green skin with a yellowish sheen.--------------------------------------------------